

	

		II

		109th CONGRESS

		1st Session

		S. 1935

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To authorize appropriations for fiscal years 2006 and

		  2007 for United States contributions to the International Fund for Ireland, and

		  for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the International Fund for Ireland

			 Enhancement Act of 2005.

		2.FindingsCongress finds the following:

			(1)The United States

			 has been effectively engaged in the Northern Ireland peace process by

			 participating in negotiations and contributing to the economic development of

			 both Northern Ireland and the border areas of the Republic of Ireland that are

			 affected by the conflict in Northern Ireland.

			(2)The Government of

			 Ireland, the Irish people, the Government of the United Kingdom, and the

			 British people are longstanding friends of the United States Government and the

			 people of the United States.

			(3)In 1986, the

			 United States, in support of the Agreement Between the Government of Ireland

			 and the Government of the United Kingdom dated November 15, 1985

			 (Anglo-Irish Agreement), established the International Fund for

			 Ireland (International Fund) to help bolster economic

			 development and support programs that would foster peace and reconciliation in

			 Northern Ireland and the affected border areas of the Republic of

			 Ireland.

			(4)The United States

			 has been a generous and faithful donor to the International Fund, contributing

			 more than $386,000,000 to help improve relations between Catholics and

			 Protestants in Northern Ireland through the creation of thousands of jobs and

			 the development of business opportunities that allow Catholics and Protestants

			 to work together.

			(5)More than 80

			 percent of the International Fund's investments have been in disadvantaged

			 areas. Programs funded by the investments offer work experience and important

			 job training programs to disadvantaged and unemployed youth through the

			 economic, social, and physical regeneration of such areas.

			(6)The International

			 Fund has also developed a series of community-building programs promoting

			 greater dialogue and understanding between Catholics and Protestants and

			 leadership programs designed to develop a new generation of leaders in Northern

			 Ireland to bring about a more peaceful and prosperous future in the

			 region.

			(7)Section 2(b) of

			 the Anglo-Irish Agreement Support Act of 1986 (Public Law 99–415; 100 Stat.

			 947), states that the purpose of the contributions from the United States to

			 the International Fund is to support the promotion of reconciliation in

			 Northern Ireland and the establishment of a society in Northern Ireland in

			 which all may live in peace, free from discrimination, terrorism, and

			 intolerance, and with the opportunity for both communities to participate fully

			 in the structures and processes of government.

			(8)Assistance from

			 the United States to the International Fund has contributed greatly to the

			 economic development of Northern Ireland and to accomplishing the objectives of

			 the Anglo-Irish Agreement Support Act of 1986, namely economic development and

			 reconciliation, which are critical to achieving a just and lasting peace in the

			 region, especially in the economically depressed areas of Northern

			 Ireland.

			(9)The Agreement

			 Reached in the Multi-Party Negotiations in Belfast on April 10, 1998 (the

			 Good Friday Agreement) created the Northern Ireland Executive

			 Assembly and Executive Committee and provided for a democratically

			 elected Assembly in Northern Ireland which is inclusive in its membership,

			 capable of exercising executive and legislative authority, and subject to

			 safeguards to protect the rights and interests of all sides of the

			 community.

			(10)The Good Friday

			 Agreement also called for police reform and establishment of a new

			 beginning in policing in Northern Ireland with an effective,

			 accountable, and fair police service, which is capable of attracting and

			 sustaining support from the community as a whole, capable of maintaining law

			 and order, and based on principles of protection of human rights.

			(11)In 1999, the

			 Independent Commission on Policing in Northern Ireland, a commission required

			 by the Good Friday Agreement, made 175 recommendations for policing reform in

			 Northern Ireland, some of which have been implemented.

			(12)In 2002, the

			 Department of State issued a report required by section 701(d) of the Foreign

			 Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 116 Stat.

			 1419), called the Report on Policing Reform and Human Rights in Northern

			 Ireland. The report concluded that a new police training facility and

			 an increase in funding for police training programs were critically needed in

			 Northern Ireland.

			3.Amendments to

			 the Anglo-Irish Agreement Support Act of 1986

			(a)Sense of

			 CongressIt is the sense of Congress that—

				(1)Assistance from

			 the United States for the International Fund for Ireland (International

			 Fund) has contributed greatly to the economic development of Northern

			 Ireland and that both objectives of the Anglo-Irish Agreement Support Act of

			 1986 (Public Law 99–415; 100 Stat. 947), namely economic development and

			 reconciliation, remain critical to achieving a just and lasting peace in the

			 region, especially in the economically-depressed areas; and

				(2)since policing

			 reform is a significant part of winning public confidence in and acceptance of

			 the new form of government in Northern Ireland, the International Fund is

			 encouraged to support programs that enhance relations between communities and

			 enhance relations between the police and the communities they serve, promote

			 human rights training for police, and enhance peaceful mediation in

			 neighborhoods of continued conflict.

				(b)Amendments

				(1)Findings and

			 purposesSection 2(b) of the Anglo-Irish Agreement Support Act of

			 1986 (Public Law 99–415; 100 Stat. 947) is amended by adding at the end the

			 following new sentence: Furthermore, the International Fund is

			 encouraged to support programs that enhance relations between communities and

			 enhance relations between the police and the communities they serve, promote

			 human rights training for police, enhance peaceful mediation in neighborhoods

			 of continued conflict, promote training programs to enhance the new district

			 partnership police boards recommended by the Patten Commission, and assist in

			 the transition of former British military installations and prisons into sites

			 for peaceful, community-supported activities, such as housing, retail, and

			 commercial development..

				(2)United States

			 contributions to the International FundsSection 3 of the

			 Anglo-Irish Agreement Support Act of 1986 (Public Law 99–415; 100 Stat. 947) is

			 amended by adding at the end, the following new subsection:

					

						(c)Fiscal Years

				2006 and 2007Of the amounts made available for fiscal years 2006

				and 2007 to carry out chapter 4 of part II of the Foreign Assistance Act of

				1961 (22 U.S.C. 2346 et seq.; relating to the economic support fund), there are

				authorized to be appropriated $20,000,000 for each such fiscal year for United

				States contributions to the International Fund. Amounts appropriated pursuant

				to the authorization of appropriations under the preceding sentence are

				authorized to remain available until expended. Of the amount authorized to be

				appropriated for fiscal years 2006 and 2007 under this subsection, it is the

				sense of Congress that not less than 35 percent of such amount for each such

				fiscal year should be used to carry out the last sentence of section

				2(b).

						.

				(c)Annual

			 reportsSection 6(1) of the Anglo-Irish Agreement Support Act of

			 1986 (Public Law 99–415; 100 Stat. 947) is amended by inserting before the

			 semicolon the following: , specifically through improving local

			 community relations and relations between the police and the people they

			 serve.

			

